Order unanimously affirmed without costs. Memorandum: Family Court’s determination that respondent had permanently neglected her two older children is supported by clear and convincing evidence that respondent failed to comply with the goals of the case service plan, thereby failing to “ Take steps to correct the conditions that led to the removal of the child [ren] from [her] home’ ” (Matter of Nathaniel T., 67 NY2d 838, 840, quoting Matter of Leon RR, 48 NY2d 117, 125; see, Matter of Daenetta Saleema Nicole L, 258 AD2d 261, 262, lv denied 93 NY2d 814). The fact that petitioner did not commence a neglect proceeding based on respondent’s care of a third child, born after the two children who are the subject of this proceeding were placed in foster care, does not preclude the court’s determination. The court properly considered the evidence adduced at the fact-finding hearing in concluding that respondent had failed to plan for the future of her two older children despite diligent efforts by petitioner to encourage and strengthen the parental relationship (see, Social Services Law § 384-b [7] [a]). (Appeal from Order of Erie County Family Court, Townsend, J. — Terminate Parental Rights.) Present — Pigott, Jr., P. J., Green, Hurlbutt, Scudder and Kehoe, JJ.